Title: From George Washington to Nathanael Greene, 2 January 1781
From: Washington, George
To: Greene, Nathanael


                        
                            Dear Sir
                            Head Quarters New Windsor 2d Jany 1781
                        
                        Since my last I have gained information, through the Channel upon which I most depend, that the embarkation
                            which sailed from New York the 20th last Month consisted of about sixteen hundred Men, cheifly detachments from the
                            British German and New Corps—I hear of no entire Corps but the Queens Rangers—Arnold commands.
                        We have various reports, thro’ the New York papers and our own, of an affair between Genl Sumpter and
                            Tarleton; the printers on both sides make it a victory. I wish you many and happy new Years and am with very great Regard
                            Dear Sir Yr most obt and hble Servt

                    